    Case 1:18-cv-00068 Document 433 Filed on 10/07/19 in TXSD Page 1 of 6



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                         BROWNSVILLE DIVISION

 STATE OF TEXAS, et al.,                            )
                                                    )
                                        Plaintiffs, )
                                                    )
 v.                                                 )       Case No. 1:18-cv-00068
                                                    )
 UNITED STATES OF AMERICA, et al.,                  )
                                                    )
                                      Defendants, )
                                                    )
 and                                                )
                                                    )
 KARLA PEREZ, et al.,                               )
                                                    )
                            Defendant-Intervenors. )

        PLAINTIFFS’ RESPONSE TO DEFENDANT-INTERVENORS’
                       MOTION TO COMPEL

      Defendant-Intervenors’ motion to compel [ECF No. 429] is premature,

improper, and unnecessary. Defendant-Intervenors failed to confer with Plaintiff

States in good faith before filing their motion. Defendant-Intervenors did not properly

serve Alabama and Arkansas with the requests they refer to as subpoenas. And yet,

in an effort to avoid a discovery dispute, Plaintiff States agreed to and have now

produced the information responsive to Defendant-Intervenors’ requests. There is no

need—and has never been a need—for the Court to get involved in this matter.

      First, Defendant-Intervenors’ motion violates this Court’s Civil Procedures

7(C), 7(L), and 7(M). Defendant-Intervenors first conferred with Plaintiff States

about the requested information at 1:09 p.m. on Monday, September 23, 2019. Ex. A.

Plaintiff States responded that they would review the requests with counsel for
    Case 1:18-cv-00068 Document 433 Filed on 10/07/19 in TXSD Page 2 of 6



Alabama and Arkansas. Ex. B. Defendant-Intervenors then filed their motion to

compel at 11:09 p.m. that same day, Ex. C, a mere ten hours after first conferring

with Plaintiff States. Defendant-Intervenors styled their motion as “opposed” even

though their own certificate of conference indicates that Plaintiff States were

discussing the requests “in an effort to produce the requested documents.” See ECF

No. 429.

      The next day, Plaintiff States responded that they had already produced

information responsive to the requests in the possession, custody, or control of the

witnesses to whom the deposition notices were directed. Ex. D. And Plaintiff States

additionally agreed to voluntarily produce any other information that the relevant

State agencies may have—even though they were under no compulsion to do so. Id.

Despite that agreement, made the very day after Defendant-Intervenors first

conferred with Plaintiff States on this matter, Defendant-Intervenors refused to pull

down their motion to compel. Ex. E.

      In light of the above, the motion to compel does not include a “specific and

meaningful Certificate of Conference” as required by this Court’s Civil Procedure

7(C). Defendant-Intervenors failed to “diligently work to reach an agreement prior to

bringing these issues to the Court” as admonished in this Court’s Civil Procedure

7(L). And Defendant-Intervenors have not “advised the Court, in the motion, that

counsel have conferred in a good faith effort to resolve the matters in dispute but are

unable to reach an agreement” in violation of this Court’s Civil Procedure 7(M). The

motion to compel fails for those reasons alone.



                                          2
    Case 1:18-cv-00068 Document 433 Filed on 10/07/19 in TXSD Page 3 of 6



      Second, the motion to compel seeks documents that Alabama and Arkansas

are under no legal obligation to provide. The requests that Defendant-Intervenors

refer to as subpoenas are not subpoenas. See ECF No. 429 Exs. A & B. They do not

set out the text of Federal Rule of Civil Procedure 45(d) and (e) as required by Rule

45(a)(1)(iv). The requests do not specify a time and place for production as required

by Rule 45(a)(1)(iii). If the requests are treated as requests for production, they were

untimely served less than 30 days before the end of the discovery period. Defendant-

Intervenors addressed their deposition notices to the two individual witnesses who

provided declarations regarding state Medicaid expenditures to DACA recipients.

Plaintiff States produced the responsive documents in the possession, custody, or

control of those two witnesses before their depositions. Exs. F & G. Critically, that

included all of the information upon which those witnesses relied to form the

testimony expressed in their declarations. Id. Alabama and Arkansas were under no

obligation to produce additional documents.

      Third, even without a legal compulsion to do so, Alabama and Arkansas agreed

to produce the information responsive to the requests that Defendant-Intervenors

conferred about just hours before filing their motion to compel. Alabama and

Arkansas produced over 600 pages of responsive documents, with the final production

finished last Tuesday, October 1. Ex. H. Plaintiff States withheld certain information

to comply with HIPPA privacy obligations and concerns over the information

technology security of their Medicaid databases. Id. But, other than the information




                                           3
    Case 1:18-cv-00068 Document 433 Filed on 10/07/19 in TXSD Page 4 of 6



provided or specifically withheld, there is no additional information for Alabama and

Arkansas to produce. Id.

                                  CONCLUSION

      Plaintiff States respectfully request that the Court deny Defendant-

Intervenors’ motion to compel.




                                         4
   Case 1:18-cv-00068 Document 433 Filed on 10/07/19 in TXSD Page 5 of 6



                                     Respectfully Submitted.
STEVE MARSHALL                       KEN PAXTON
Attorney General of Alabama          Attorney General of Texas

LESLIE RUTLEDGE                      JEFFREY C. MATEER
Attorney General of Arkansas         First Assistant Attorney General

DEREK SCHMIDT                        RYAN L. BANGERT
Attorney General of Kansas           Deputy Attorney General for Legal Counsel

JEFF LANDRY                           /s/ Todd Lawrence Disher
Attorney General of Louisiana        TODD LAWRENCE DISHER
                                     Attorney-in-Charge
DOUGLAS J. PETERSON                  Trial Counsel for Civil Litigation
Attorney General of Nebraska         Tx. State Bar No. 24081854
                                     Southern District of Texas No. 2985472
ALAN WILSON                          Tel.: (512) 463-2100; Fax: (512) 936-0545
Attorney General of South Carolina   todd.disher@oag.texas.gov
                                     P.O. Box 12548
PATRICK MORRISEY                     Austin, Texas 78711-2548
Attorney General of West Virginia
                                     COUNSEL FOR PLAINTIFF STATES




                                     5
    Case 1:18-cv-00068 Document 433 Filed on 10/07/19 in TXSD Page 6 of 6



                           CERTIFICATE OF SERVICE

       I certify that on October 7, 2019, I served a copy of this document by electronic
mail to all counsel listed below:

      Nina Perales
      Mexican American Legal Defense and Educational Fund
      110 Broadway
      Suite 300
      San Antonio, Texas 78205
      nperales@maldef.org

      Jeffrey S. Robins
      U.S. Department of Justice, Civil Division
      Office of Immigration Litigation
      District Court Section
      P.O. Box 868
      Washington, D.C. 20044
      Jeffrey.Robins@usdoj.gov

      Glenn J. Moramarco
      Office of the Attorney General of New Jersey
      25 Market Street, 1st Floor
      Trenton, New Jersey 08625
      Glenn.Moramarco@law.njoag.gov

                                           /s/ Todd Lawrence Disher
                                           Todd Lawrence Disher
                                           Trial Counsel for Civil Litigation

                                           COUNSEL FOR PLAINTIFF STATES




                                           6
            Case 1:18-cv-00068 Document 433-1 Filed on 10/07/19 in TXSD Page 1 of 2


Laurent, David

From:                Nina Perales <nperales@MALDEF.org>
Sent:                Monday, September 23, 2019 1:09 PM
To:                  Disher, Todd
Cc:                  Ernest Herrera
Subject:             Confer on discovery


Good afternoon Todd,

I write to confer on documents that we requested but did not receive in connection with the Alabama and Arkansas
depositions.

In our subpoenas duces tecum for Ms. Felton, we requested

12. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing immigration and citizenship status of Medicaid applicants or beneficiaries.

13. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. All documents containing “figures [] reported to me by the Data Analytics unit” related to
“services for recipients with a DACA designation embedded in the response received
from the Hub.” Second Declaration of Gretel Felton, attached as Exhibit B, at parag. 4.

15. Documents showing all the circumstances under which the Centralized Alabama
Recipient Eligibility System (CARES) “captures and stores citizenship and immigration
status, including DACA[.]” Declaration of Gretel Felton, attached as Exhibit B, at parag.
3.

16. Documents showing the manner in which CARES “captures and stores citizenship and
immigration status, including DACA[.]” Declaration of Gretel Felton, attached as
Exhibit B, at parag. 3.

17. Documents showing the manner in which CARES “captures and stores citizenship and
immigration status, including DACA” information from the Federal Data Services Hub
(the Hub). Declaration of Gretel Felton, attached as Exhibit B, at parag. 3.


Similarly, in our subpoenas duces tecum for Ms. Franklin, we requested:

11. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of Medicaid applicants or
beneficiaries.

12. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of CHIP applicants or
beneficiaries.

13. Documents showing the types of data maintained by the Arkansas Department of Human

                                                             1
                 Case 1:18-cv-00068 Document 433-1 Filed on 10/07/19 in TXSD Page 2 of 2
Services evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by CHIP applicants or recipients.

15. Documents showing the manner in which the Arkansas Department of Human Services
spends or reimburses “[c]laims [. . .] at the appropriate federal/state match rate based on
the type of coverage approved.” Declaration of Mary Franklin, attached as Exhibit B, at
parag. 2.

16. Documents showing the manner in which the Arkansas Department of Human Services
“identified claims made by individuals identified by the federal government as being
DACA recipients through the verification of lawful presence (VLP) functionality of the
[F]ederal [D]ata [S]ervices [H]ub from January 1, 2018 to the present.” Declaration of
Mary Franklin, attached as Exhibit B, at parag. 4.

Although we were happy to receive some documents in response to the subpoenas at the depositions of Ms. Felton and
Ms. Franklin, we did not receive any of the above requested documents which leaves us unable to determine whether
the specific costs claimed by Alabama and Arkansas are in fact attributable to DACA recipients.

Please advise whether Plaintiffs are able to provide this information and if so, when you might be able to do so. Please
also provide your position on a motion to compel if we find it necessary to file one to preserve our ability to secure these
documents.

Thank you very much,

Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205
Ph (210) 224‐5476 ext. 206
FAX (210 224‐5382




CONFIDENTIALITY NOTICE: The Electronic Communications Privacy Act, 18 U.S.C. §§2510‐2521, covers this electronic message. This message and any attachment
thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further be PRIVILEGED and CONFIDENTIAL attorney
client communication, attorney work product or proprietary information. If you are not an intended recipient, you are hereby notified that any use, disclosure,
dissemination, distribution, other than to return this message to the addressee(s), notification of its unintended disclosure, and the deletion of all copies is strictly
prohibited and may be illegal. If you receive this communication in error, please notify the sender or the person who transmitted the communication immediately by
telephone at 210‐224‐5476 and/or by reply to this communication and delete this message. Persons responsible for delivering this communication to the intended
recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient.




                                                                                    2
           Case 1:18-cv-00068 Document 433-2 Filed on 10/07/19 in TXSD Page 1 of 3



Laurent, David

From:                Disher, Todd
Sent:                Monday, September 23, 2019 2:05 PM
To:                  Nina Perales
Cc:                  Ernest Herrera
Subject:             RE: Confer on discovery



Thank you, Nina. I will review your requests with counsel for Arkansas and Alabama.

Todd

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Tod d.Disher@oag.texas.gov


From: Nina Perales <nperales@MALDEF.org>
Sent: Monday, September 23, 2019 1:09 PM
To: Disher, Todd <Todd.Disher@oag.texas.gov>
Cc: Ernest Herrera <eherrera@MALDEF.org>
Subject: Confer on discovery

Good afternoon Todd,

I write to confer on documents that we requested but did not receive in connection with the Alabama and Arkansas
depositions.

In our subpoenas duces tecum for Ms. Felton, we requested

12. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing immigration and citizenship status of Medicaid applicants or beneficiaries.

13. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. All documents containing "figures [] reported to me by the Data Analytics unit" related to
"services for recipients with a DACA designation embedded in the response received
from the Hub." Second Declaration of Gretel Felton, attached as Exhibit B, at pa rag. 4.

15. Documents showing all the circumstances under which the Centralized Alabama
Recipient Eligibility System (CARES) "captures and stores citizenship and immigration
status, including DACA[.]" Declaration of Gretel Felton, attached as Exhibit B, at parag.
3.

16. Documents showing the manner in which CARES "captures and stores citizenship and
immigration status, including DACA[.]" Declaration of Gretel Felton, attached as
                                                              1
            Case 1:18-cv-00068 Document 433-2 Filed on 10/07/19 in TXSD Page 2 of 3

Exhibit B, at parag. 3.

17. Documents showing the manner in which CARES "captures and stores citizenship and
immigration status, including DACA" information from the Federal Data Services Hub
(the Hub). Declaration of Gretel Felton, attached as Exhibit B, at parag. 3.



Similarly, in our subpoenas duces tecum for Ms. Franklin, we requested:

11. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of Medicaid applicants or
beneficiaries.

12. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of CHIP applicants or
beneficiaries.

13. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by CHIP applicants or recipients.

15. Documents showing the manner in which the Arkansas Department of Human Services
spends or reimburses "[c]laims [ ... ] at the appropriate federal/state match rate based on
the type of coverage approved." Declaration of Mary Franklin, attached as Exhibit B, at
parag. 2.

16. Documents showing the manner in which the Arkansas Department of Human Services
"identified claims made by individuals identified by the federal government as being
DACA recipients through the verification of lawful presence (VLP) functionality of the
[F]ederal [D]ata [S)ervices [H)ub from January 1, 2018 to the present." Declaration of
Mary Franklin, attached as Exhibit B, at parag. 4.

Although we were happy to receive some documents in response to the subpoenas at the depositions of Ms. Felton and
Ms. Franklin, we did not receive any of the above requested documents which leaves us unable to determine whether
the specific costs claimed by Alabama and Arkansas are in fact attributable to DACA recipients.

Please advise whether Plaintiffs are able to provide this information and if so, when you might be able to do so. Please
also provide your position on a motion to compel if we find it necessary to file one to preserve our ability to secure these
documents.

Thank you very much,

Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205
Ph (210) 224-5476 ext. 206
FAX (210 224-5382

                                                             2
               Case 1:18-cv-00068 Document 433-2 Filed on 10/07/19 in TXSD Page 3 of 3




CONFIDENTIALITY NOTICE: The Electronic Communications Privacy Act, 18 U.S.C. §§2S10-2521, covers this electronic message. This message and any attachment
thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further be PRIVILEGED and CONFIDENTIAL attorney
client communication, attorney work product or proprietary information. If you are not an intended recipient, you are hereby notified that any use, disclosure,
dissemination, distribution, other than to return this message to the addressee(s), notification of its unintended disclosure, and the deletion of all copies is strictly
prohibited and may be illegal. If you receive this communication in error, please notify the sender or the person who transmitted the communication immediately by
telephone at 210-224-S476 and/or by reply to this communication and delete this message. Persons responsible for delivering this communication to the intended
recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient.




                                                                                     3
           Case 1:18-cv-00068 Document 433-3 Filed on 10/07/19 in TXSD Page 1 of 5



Laurent, David

From:                DCECF_LiveDB@txs.uscourts.gov
Sent:                Monday, September 23, 201911:10 PM
To:                  DC_Notices@txsd.uscourts.gov
Subject:             Activity in Case 1:18-cv-00068 State ofTexas et al v. United States of America et al Motion for
                     Discovery



This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                    U.S. District Court

                                               SOUTHERN DISTRICT OF TEXAS

Notice of Electronic Filing

The following transaction was entered by Perales, Nina on 9/23/2019 at 11:09 PM CDT and filed on 9/23/2019
Case Name:          State of Texas et al v. United States of America et al
Case Number:         l :18-cv-00068
Filer:               Nancy Adossi
                     Carlos Aguilar Gonzalez
                     Moses Kamau Chege
                     Elizabeth Diaz
                     Maria Diaz
                     Elly Marisol Estrada
                     Blanca Gonzalez
                     Hyo-Won Jeon
                     Pratishtha Khanna
                     Jung Woo Kim
                     Karla Lopez
                     Jose Magana-Salgado
                     Nanci J Palacios Godinez
                     Jin Park
                     Karla Perez
                     Luis A Rafael
                     Maria Rocha
                     Denise Romero
                     Karina Ruiz De Diaz
                     Angel Silva
                     Darwin Velasquez
Document Number: 429
             Case 1:18-cv-00068 Document 433-3 Filed on 10/07/19 in TXSD Page 2 of 5

Docket Text:
Opposed MOTION for Discovery by Nancy Adossi, Carlos Aguilar Gonzalez, Moses Kamau
Chege, Elizabeth Diaz, Maria Diaz, Elly Marisol Estrada, Blanca Gonzalez, Hyo-Won Jeon,
Pratishtha Khanna, Jung Woo Kim, Karla Lopez, Jose Magana-Salgado, Nanci J Palacios
Godinez, Jin Park, Karla Perez, Luis A Rafael, Maria Rocha, Denise Romero, Karina Ruiz De
Diaz, Angel Silva, Darwin Velasquez, filed. Motion Docket Date 10/15/2019. (Attachments:# (1)
Exhibit A, # (2) Exhibit B, # (3) Proposed Order)(Perales, Nina)


1:18-cv-00068 Notice has been electronically mailed to:

Aaron Steven Goldsmith       aaron.goldsmith@usdoj.gov

Adam Arthur Biggs       adam.biggs@oag.texas.gov, laura.obrien@oag.texas .gov

Adeel A Mangi       aamangi@pbwt.com, mcolitigation@pbwt.com

Alper T Ertas     atertas@venable.com

Andrew J Pincus       apincus@mayerbrown.com

Andrew L Schlafly      aschlafly@aol.com

Andrew William Amend        andrew.amend@ag.ny.gov, nyoag.nycpdf@ag.ny.gov

Anton Metlitsky      ametlitsky@omm.com

Brian De Vito     brian.devito@law.njoag.gov

Carlos Moctezuma Garcia       cgarcia@garciagarcialaw.com, ajuarez@garciagarcialaw.com

Chirag G. Badlani     cbadlani@hsplegal.com

Craig Dashiell     cdashiell@lowenstein.com

Cristina Maria Moreno      cristina.moreno@oag.texas.gov, rosalinda .luna@oag.texas.gov

Daniel David Hu daniel.hu@usdoj.gov, CaseView.ECF@usdoj.gov, meiching.chentang@usdoj.gov,
sKempen@usa.doj.gov

David Leit      dleit@lowenstein.com

Denise Hulett       dhulett@maldef.org

Douglas H Hallward-Driemeier douglas.hallward-driemeier@ropesgray.com, Andrew.Hosea@ropesgray.com,
andrew.todres@ropesgray.com, christina.phillips@ropesgray.com, courtalert@ropesgray.com,
emerson.siegle@ropesgray.com, James.Thompson@ropesgray.com, jodie.hamilton@ropesgray.com,
Mark.Cianci@ropesgray.com, paul.bennetch@ropesgray.com, Philip.Ehrlich@ropesgray.com,
raishay. lin@ropesgray.com, trevor.kirby@ropesgray.com

Ernest I. Herrera     eherrera@maldef.org, ipina@maldef.org


                                                            2
             Case 1:18-cv-00068 Document 433-3 Filed on 10/07/19 in TXSD Page 3 of 5


Gavin J Rooney      grooney@lowenstein.com

Geoffrey Stuart Brounell     geoffreybrounell@dwt.com, nycdocket@dwt.com, shirleywong@dwt.com

Glenn J Moramarco       Glenn.Moramarco@law.njoag.gov

Hasan Shafiqullah      hhshafiqullah@legal-aid.org

lshan K Bhabha       IBhabha@jenner.com, BEidelson@jenner.com, docketing@jenner.com

James Joseph Walker       james.walker3@usdoj.gov

Jeffrey M Davidson      jdavidson@cov.com

Jeffrey S Robins     jeffrey.robins@usdoj.gov

Jennifer Sokoler     jsokoler@omm.com

Jennifer J Yun     JYun@jenner.com

Jeremy Hollander       jeremy.hollander@law.njoag.gov

Jessa Irene DeGroote      jdegroote@cgsh.com

Joan R. Li   jli@cooley.com

Johnathan James Smith       johnathan@muslimadvocates.org

Jonathan Kolodner       jkolodner@cgsh.com, maofiling@cgsh.com

Jose Garza       garzpalm@aol.com, jgarza@trla.org

Juvaria Khan      juvaria@muslimadvocates.org

Kenneth S Levine       kenneth.levine@law.njoag.gov

Kevin Scott Ranlett     kranlett@mayerbrown.com, wdc.docket@mayerbrown.com

Lauren Goldman        irgoldman@mayerbrown.com

Lawrence John Joseph       ljoseph@larryjoseph.com

Lawrence S Lustberg       LLustberg@gibbonslaw.com

Lindsay C Harrison      LHarrison@jenner.com

Mark H Lynch        mlynch@cov.com

Martin L. Saad      mlsaad@venable.com, achagnon@venable.com

Maureen Alger        malger@cooley.com


                                                            3
          Case 1:18-cv-00068 Document 433-3 Filed on 10/07/19 in TXSD Page 4 of 5

Michael McMahon         mmcmahon@cooley.com

Michael Christopher Toth michael.toth@oag.texas.gov, david.laurent@oag.texas.gov,
elizabeth.saunders@oag.texas.gov

Michael N Fresco      mfresco@pbwt.com

Monique Slierman       msherman@cooley.com

Nicholas J Dolinsky     nicholas.dolinsky@law.njoag.gov

Nina Perales     nperales@maldef.org, cleija@maldef.org

Peter Karanjia    peter.karanjia@dlapiper.com

Philip Trent Peroyea     trent.peroyea@oag.texas.gov, Darren.Nguyen@oag.texas.gov, Nicholas.Larkin@oag.texas.gov

Rachel Wainer Apter      Rachel.Apter@njoag.gov

Ramon A Soto        rsoto@maldef.org

Ryan Ken Yagura       ryagura@omm.com, ryan-yagura-5816@ecf.pacerpro.com

Ryan L Bangert ryan.bangert@oag.texas.gov, david.laurent@oag.texas.gov, elizabeth.saunders@oag.texas.gov,
jennifer.speller@oag.texas.gov, ryan-bangert-8206@ecf.pacerpro.com

Sameer P Sheikh       SPSheikh@venable.com

Sirine Shebaya      sirine@muslimadvocates.org

Sofia A Ramon sramon@ramonworthington.com, ecantu@ramonworthington.com, efile@ramonworthington.com,
jramon@ramonworthington.com, lfuentez@ramonworthington.com, lwhite@ramonworthington.com,
mgutierrez@ramonworthington.com, sbosky@ramonworthington.com

Thomas J Perrelli     TPerrelli@jenner.com

Thomas Shawn Leatherbury        tleatherbury@velaw.com, NYManagingClerk@velaw.com, vgreen@velaw.com

Todd Lawrence Disher       todd.disher@oag.texas.gov, david.laurent@oag.texas.gov, elizabeth.saunders@oag.texas.gov

William D Coston       wdcoston@venable.com, shross@venable.com

1:18-cv-00068 Notice has not been electronically mailed to:

Karen W Lin
MAYER BROWN LLP
1221 Avenue of the Americas, 14th floor
New York, NY 10020

Stephen P Wallace
1116 Sheffer Road
Apt F

                                                            4
          Case 1:18-cv-00068 Document 433-3 Filed on 10/07/19 in TXSD Page 5 of 5

Aurora, IL 60505

William F. Reade, Jr.
55 Captain Nickerson Road
South Yarmouth, MA 022664

The following document(s) are associated with this transaction:


Document description:Main Document
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_lD=1045387613 [Date=9/23/2019] [FileNumber=31636525-
0] [7abc203af99b9dccc808f8e8d420266bee796b5fblada0c3ec97cce04ff5b42aae
25afaafcfac 19316e 516c22 bde3 7 63a 594cfe272 4e ld 67 599a ba3 9cc50cd 58)]
Document description:Exhibit A
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_lD=1045387613 [Date=9/23/2019] [FileNumber=31636525-
1] [8c40c974cace6d2e6125492cc3c9cd601Sf0f582d6fac38ada93424011dc289a7e
b2e8fcba3490a lcd369a6858c8ccd 18742de349967 40Scc2b8f2ddc80be8cf]]
Document description:Exhibit B
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_lD=1045387613 [Date=9/23/2019] [FileNumber=31636525-
2] [44eee1481565b7eee73980a9a8e434805c4d755f7d985516591b63a50617e2fc93
f9cde33665fc92d8e24b7a3d97a5a5285dc3e3de7c24745793ee9652b2dda7]]
Document description:Proposed Order
Original filename:n/a
Electronic document Stamp:
[STAMP dcecfStamp_lD=1045387613 [Date=9/23/2019] [FileNumber=31636525-
3] [8f5d121269fbb8561472c390e6604d2ba71e9b9429aacb5bd226649fb7fld595cc
06e26c1669dd895e5876b4f4428f334fa5e7e7ddab9c68846e0244c96d6d7d]]




                                                            5
          Case 1:18-cv-00068 Document 433-4 Filed on 10/07/19 in TXSD Page 1 of 4



Laurent, David

From:                Disher, Todd
Sent:                Tuesday, September 24, 2019 5:42 PM
To:                  Nina Perales
Cc:                  Ernest Herrera; Dylan Jacobs; Sinclair, Win; Biggs, Adam
Subject:             RE: Confer on discovery
Attachments:         DACA - Ms. Franklin's deposition; DACA - Alabama Documents



Nina,

The motion to compel you filed last night is improper and premature. What you refer to as the subpoenas attached to
your deposition notices were not properly served. Even if considered as requests for production, you did not allow for
the required 30-day response period. You addressed the subpoenas to individual witnesses rather than state agencies.
And you conferred with me just hours before filing the motion to compel. You filed your motion to compel as "opposed"
even though I indicated that I had sent your request below to counsel for Alabama and Arkansas, who were unable to
respond in the limited time before you filed your motion. The certificate of conference in your own motion indicates
that I was still conferring with counsel for the other states and does not state that the plaintiffs oppose your motion.

In spite of all of that (and, again, as your own motion and email below acknowledge), we have provided you with
documents responsive to your requests in an effort to avoid an unnecessary discovery dispute. As the attached emails
show, we provided all of the responsive documents to you in the possession, custody, or control of the witnesses to
whom the deposition notices were addressed before their depositions-including all of the documents upon which the
witnesses based their testimony. We provided additional communications to you at their depositions, including (at your
insistence) redacted attorney-client communications. You deposed each witness for four hours on the details of those
documents. And we have provided follow-up documents after the depositions, including the 232-page technical manual
for the Federal Hub that details many of the processes and procedures for data sharing between the Hub and Arkansas.

Again, in our continued effort to avoid an unnecessary discovery dispute, Alabama and Arkansas have agreed to ask
their state Medicaid agencies to identify additional documents responsive to the requests below should such documents
exist. Subject to documents that may need to be withheld or redacted due to HIPPA or IT security reasons, Alabama and
Arkansas should be able to produce those documents early next week.

In light of the above, please withdraw your motion to compel.

Todd

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Todd.Disher@oag.texas.gov


From: Disher, Todd
Sent: Monday, September 23, 2019 2:05 PM
To: Nina Perales <nperales@MALDEF.org>
Cc: Ernest Herrera <eherrera@MALDEF.org>
Subject: RE: Confer on discovery
           Case 1:18-cv-00068 Document 433-4 Filed on 10/07/19 in TXSD Page 2 of 4



Thank you, Nina. I will review your requests with counsel for Arkansas and Alabama.

Todd

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Todd.Disher@oag.texas.gov


From: Nina Perales <nperales@ MALDEF.org>
Sent: Monday, September 23, 2019 1:09 PM
To: Disher, Todd <Todd.Disher@oag.texas.gov>
Cc: Ernest Herrera <eherrera @MALDEF.org>
Subject: Confer on discovery

Good afternoon Todd,

I write to confer on documents that we requested but did not receive in connection with the Alabama and Arkansas
depositions.

In our subpoenas duces tecum for Ms. Felton, we requested

12. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing immigration and citizenship status of Medicaid applicants or beneficiaries.

13. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. All documents containing "figures [] reported to me by the Data Analytics unit" related to
"services for recipients with a DACA designation embedded in the response received
from the Hub." Second Declaration of Gretel Felton, attached as Exhibit B, at pa rag. 4.

15. Documents showing all the circumstances under which the Centralized Alabama
Recipient Eligibility System (CARES) "captures and stores citizenship and immigration
status, including DACA[.]" Declaration of Gretel Felton, attached as Exhibit B, at parag.
3.

16. Documents showing the manner in which CARES "captures and stores citizenship and
immigration status, including DACA[.]" Declaration of Gretel Felton, attached as
Exhibit B, at parag. 3.

17. Documents showing the manner in which CARES "captures and stores citizenship and
immigration status, including DACA" information from the Federal Data Services Hub
(the Hub). Declaration of Gretel Felton, attached as Exhibit B, at pa rag. 3.



Similarly, in our subpoenas duces tecum for Ms. Franklin, we requested:


                                                              2
              Case 1:18-cv-00068 Document 433-4 Filed on 10/07/19 in TXSD Page 3 of 4


11. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of Medicaid applicants or
beneficiaries.

12. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of CHIP applicants or
beneficiaries.

13. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by CHIP applicants or recipients.

15. Documents showing the manner in which the Arkansas Department of Human Services
spends or reimburses "[c]laims [ ... ] at the appropriate federal/state match rate based on
the type of coverage approved." Declaration of Mary Franklin, attached as Exhibit B, at
parag. 2.

16. Documents showing the manner in which the Arkansas Department of Human Services
"identified claims made by individuals identified by the federal government as being
DACA recipients through the verification of lawful presence (VLP) functionality of the
[F]ederal [D]ata [S]ervices [H]ub from January 1, 2018 to the present." Declaration of
Mary Franklin, attached as Exhibit B, at parag. 4.

Although we were happy to receive some documents in response to the subpoenas at the depositions of Ms. Felton and
Ms. Franklin, we did not receive any of the above requested documents which leaves us unable to determine whether
the specific costs claimed by Alabama and Arkansas are in fact attributable to DACA recipients.

Please advise whether Plaintiffs are able to provide this information and if so, when you might be able to do so. Please
also provide your position on a motion to compel if we find it necessary to file one to preserve our ability to secure these
documents.

Thank you very much,

Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205
Ph (210) 224-5476 ext. 206
FAX (210 224-5382




CONFIDENTIALITY NOTICE: The Electronic Commun ications Privacy Act, 18 U.S.C. §§2S10-2521, covers this electronic message. This message and any attachment
thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further be PRIVILEGED and CONFIDENTIAL attorney
client communication, attorney work product or proprietary information. If you are not an intended recipient, you are hereby notified that any use, disclosure,
dissemination, distribution, other than to return this message to the addressee(s), notification of its unintended disclosure, and the deletion of all copies is strictly
prohibited and may be illegal. If you receive this communication in error, please notify the sender or the person who transmitted the communication immediately by
                                                                                    3
              Case 1:18-cv-00068 Document 433-4 Filed on 10/07/19 in TXSD Page 4 of 4

telephone at 210-224-5476 and/or by reply to this communication and delete this message. Persons responsible for delivering this communication to the intended
recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient.




                                                                                4
              Case 1:18-cv-00068 Document 433-5 Filed on 10/07/19 in TXSD Page 1 of 4



Laurent, David

From:                        Nina Perales <nperales@MALDEF.org>
Sent:                        Tuesday, September 24, 2019 6:04 PM
To:                          Disher, Todd
Cc:                          Ernest Herrera; Dylan Jacobs; Sinclair, Win; Biggs, Adam
Subject:                     RE: Confer on discovery



Todd,

Thank you for your email.

As I mentioned yesterday, we understand that you are still working on responding to the requests in the subpoenas; we
filed the motion to ensure that we are able to pursue our requests and specifically did not include a request for
attorney's fees related to the motion. I made sure to explain in the motion and the certificate of conference that the
plaintiffs have represented that they intend to provide any further responsive documents they can identify.

We are more than happy to withdraw the motion early next week if you are able to provide the requested documents,
or we can approach Judge Hanen and ask for an extension. I'm open to any other ideas that you have.

When you have a chance, please let me know your thoughts on the proposed stipulation that I sent.

Thank you again and have a good evening,

Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205
Ph (210) 224-5476 ext. 206
FAX (210 224-5382




CONFIDENTIALITY NOTICE : The Electronic Commun1cat1ons Privacy Act, 18 U.S.C. §§2510 2521 , covers this electronic message. This message and any attachment
thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further be PRIVILEGED and CONFIDENTIAL attorney
client communication, attorney work product or proprietary information. If you are not an intended recipient, you are hereby notified that any use, disclosure,
dissemination, distribution, other than to return this message to the addressee{s), notif1cat1on of its unintended disclosure, and the deletion of all copies 1s strictly
prohibited and may be illegal. If you receive this communication in error, please notify the sender or the person who transmitted the communication immediately by
telephone at 210-224-5476 and/or by reply to this communication and delete this message. Persons responsible fer delivering this communication to the intended
recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient.



From: Disher, Todd [mailto:Todd.Disher@oag.texas.gov]
Sent: Tuesday, September 24, 2019 5:42 PM
To: Nina Perales
Cc: Ernest Herrera; Dylan Jacobs; Sinclair, Win; Biggs, Adam
Subject: RE: Confer on discovery


                                                                                    1
          Case 1:18-cv-00068 Document 433-5 Filed on 10/07/19 in TXSD Page 2 of 4


Nina,

The motion to compel you filed last night is improper and premature. What you refer to as the subpoenas attached to
your deposition notices were not properly served. Even if considered as requests for production, you did not allow for
the required 30-day response period. You addressed the subpoenas to individual witnesses rather than state agencies.
And you conferred with me just hours before filing the motion to compel. You filed your motion to compel as "opposed"
even though I indicated that I had sent your request below to counsel for Alabama and Arkansas, who were unable to
respond in the limited time before you filed your motion. The certificate of conference in your own motion indicates
that I was still conferring with counsel for the other states and does not state that the plaintiffs oppose your motion.

In spite of all of that (and, again, as your own motion and email below acknowledge), we have provided you with
documents responsive to your requests in an effort to avoid an unnecessary discovery dispute. As the attached emails
show, we provided all of the responsive documents to you in the possession, custody, or control of the witnesses to
whom the deposition notices were addressed before their depositions-including all of the documents upon which the
witnesses based their testimony. We provided additional communications to you at their depositions, including (at your
insistence) redacted attorney-client communications. You deposed each witness for four hours on the details of those
documents. And we have provided follow-up documents after the depositions, including the 232-page technical manual
for the Federal Hub that details many of the processes and procedures for data sharing between the Hub and Arkansas.

Again, in our continued effort to avoid an unnecessary discovery dispute, Alabama and Arkansas have agreed to ask
their state Medicaid agencies to identify additional documents responsive to the requests below should such documents
exist. Subject to documents that may need to be withheld or redacted due to HIPPA or IT security reasons, Alabama and
Arkansas should be able to produce those documents early next week.

In light of the above, please withdraw your motion to compel.

Todd

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Todd.Disher@oag.texas.gov


From: Disher, Todd
Sent: Monday, September 23, 2019 2:05 PM
To: Nina Perales <nperales@MALDEF.org>
Cc: Ernest Herrera <eherrera@MALDEF.org>
Subject: RE: Confer on discovery

Thank you, Nina. I will review your requests with counsel for Arkansas and Alabama.

Todd

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548


                                                            2
          Case 1:18-cv-00068 Document 433-5 Filed on 10/07/19 in TXSD Page 3 of 4


(512) 936-2266
Todd. Disher@oag.texas.gov


From: Nina Perales <nperales@MALDEF.org>
Sent: Monday, September 23, 2019 1:09 PM
To: Disher, Todd <Todd.Disher@oag.texas.gov>
Cc: Ernest Herrera <eherrera@MALDEF.org>
Subject: Confer on discovery

Good afternoon Todd,

I write to confer on documents that we requested but did not receive in connection with the Alabama and Arkansas
depositions.

In our subpoenas duces tecum for Ms. Felton, we requested

12. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing immigration and citizenship status of Medicaid applicants or beneficiaries.

13. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. All documents containing "figures [] reported to me by the Data Analytics unit" related to
"services for recipients with a DACA designation embedded in the response received
from the Hub." Second Declaration of Gretel Felton, attached as Exhibit B, at pa rag. 4.

15. Documents showing all the circumstances under which the Centralized Alabama
Recipient Eligibility System (CARES) "captures and stores citizenship and immigration
status, including DACA[.)" Declaration of Gretel Felton, attached as Exhibit B, at parag.
3.

16. Documents showing the manner in which CARES "captures and stores citizenship and
immigration status, including DACA[.)" Declaration of Gretel Felton, attached as
Exhibit B, at parag. 3.

17. Documents showing the manner in which CARES "captures and stores citizenship and
immigration status, including DACA" information from the Federal Data Services Hub
(the Hub). Declaration of Gretel Felton, attached as Exhibit B, at parag. 3.



Similarly, in our subpoenas duces tecum for Ms. Franklin, we requested:

11. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of Medicaid applicants or
beneficiaries.

12. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of CHIP applicants or
beneficiaries.

13. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by Medicaid applicants or beneficiaries.
                                                              3
              Case 1:18-cv-00068 Document 433-5 Filed on 10/07/19 in TXSD Page 4 of 4



14. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by CHIP applicants or recipients.

15. Documents showing the manner in which the Arkansas Department of Human Services
spends or reimburses "[c]laims [ ... ] at the appropriate federal/state match rate based on
the type of coverage approved." Declaration of Mary Franklin, attached as Exhibit B, at
parag. 2.

16. Documents showing the manner in which the Arkansas Department of Human Services
"identified claims made by individuals identified by the federal government as being
DACA recipients through the verification of lawful presence (VLP) functionality of the
[F]ederal [D]ata [S]ervices [H]ub from January 1, 2018 to the present." Declaration of
Mary Franklin, attached as Exhibit B, at parag. 4.

Although we were happy to receive some documents in response to the subpoenas at the depositions of Ms. Felton and
Ms. Franklin, we did not receive any of the above requested documents which leaves us unable to determine whether
the specific costs claimed by Alabama and Arkansas are in fact attributable to DACA recipients.

Please advise whether Plaintiffs are able to provide this information and if so, when you might be able to do so. Please
also provide your position on a motion to compel if we find it necessary to file one to preserve our ability to secure these
documents.

Thank you very much,

Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205
Ph (210) 224-5476 ext. 206
FAX (210 224-5382




CONFIDENTIALITY NOTICE: The Electronic Communications Privacy Act, 18 U.S.C. §§2510-2521, covers this electronic message. This message and any attachment
thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further be PRIVILEGED and CONFIDENTIAL attorney
client communication, attorney work product or proprietary information. If you are not an intended recipient, you are hereby notified that any use, disclosure,
dissemination, distribution, other than to return this message to the addressee(s), notification of its unintended disclosure, and the deletion of all copies is strictly
prohibited and may be illegal. If you receive this communication in error, please notify the sender or the person who transmitted the communication immediately by
telephone at 210-224-5476 and/or by reply to this communication and delete this message. Persons responsible for delivering this communication to the intended
recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient.




                                                                                    4
          Case 1:18-cv-00068 Document 433-6 Filed on 10/07/19 in TXSD Page 1 of 1



Laurent, David

From:                Disher, Todd
Sent:                Monday, September 16, 2019 10:24 AM
To:                  Nina Perales
Cc:                  Glenn Moramarco; Jeremy Hollander; Biggs, Adam
Subject:             DACA - Ms. Franklin's deposition
Attachments:         AR Docs.pdf



Nina,

Please see the attached document production from Arkansas. These documents represent the non-privileged
documents in the witness's possession, custody, or control that are responsive to your document requests attached to
the deposition notice other than the communications between state agency personnel and counsel or persons acting at
the direction of counsel. Arkansas may supplement these documents if it identifies additional responsive documents.

Please note that the Medicaid spreadsheet contains information going back to January 1, 2018, the time period included
in Ms. Franklin's declaration. The personally identifying information has been redacted. Arkansas objects to having to
provide any additional information for other years. Such information is not proportional to the needs of the case and
outside the scope of discovery.

Additionally, here is a link to the Arkansas Medicaid manual:

https://u rldefense. proofpoint.corn/v2/u rl?u=https-3A hu manservices .arka nsas.gov about-2Ddhs dco dco-
2D policies&d =DwlGaQ&c=Z mClsgOcfBCM1ZptXokOj7 ss37GsaAMzCZyvOxKN4&r=sJXj47Lol4xQ4zRIYXYPjtSABNiF6feJS
SWOFi3VXKU&m=HMYQyWPaoHrRYyHsUnSIWYT3yVibi91Hdmg88USnsNl&s=8x56SjSprwKMlsMDjliWH4sA2cpZE6EDxlC
MBWWDiEw&e=

Arkansas will provide redacted communications and a privilege log at the time of the depositions.

Todd

Isl Todd Lawrence Disher
Todd Lawrence Disher
Trial Counsel for Civil litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Todd.Disher@oag.texas.gov




                                                                1
           Case 1:18-cv-00068 Document 433-7 Filed on 10/07/19 in TXSD Page 1 of 1



Laurent, David

From:                Disher, Todd
Sent:                Tuesday, September 10, 2019 4:25 PM
To:                  Nina Perales
Cc:                  Glenn Moramarco; Robins, Jeffrey (CIV); Biggs, Adam
Subject:             DACA - Alabama Documents
Attachments:         AL Docs.pdf



Nina,

Please see the attached document production from Alabama. These documents represent the non-privileged documents
in the witnesses' possession, custody, or control that are responsive to your document requests attached to the
deposition notices other than the communications between state agency personnel and counsel or persons acting at the
direction of counsel. Alabama may supplement these documents if it identifies additional responsive documents.

Please note that the SAVE invoices include only one years' worth of costs incurred by Alabama. Alabama objects to
having to provide any additional information for other years. Likewise, the Medicaid spreadsheet contains information
going back to fiscal year 2015, the first year included in Ms. Felton's declaration. The personally identifying information
has been redacted. Alabama objects to having to provide any additional information for other years. Asking for
additional years as to the SAVE information or Medicaid information is not proportional to the needs of the case and
outside the scope of discovery.

Additionally, Alabama will provide redacted communications and a privilege log at the time of the depositions.

Todd

/s/ Todd Lawrence Disher
Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Todd. Disher@oag.texas .gov




                                                              1
          Case 1:18-cv-00068 Document 433-8 Filed on 10/07/19 in TXSD Page 1 of 5



Laurent, David

From:               Disher, Todd
Sent:               Tuesday, October 01, 2019 5:19 PM
To:                 Nina Perales
Cc:                 Glenn Moramarco; Robins, Jeffrey (CIV); Biggs, Adam
Subject:            RE: Confer on discovery (encrypt)
Attachments:        AR Docs 2.pdf; AL Docs 2.pdf; TX v. US DACA Joint Stip.docx


Nina,

Please find additional documents from Alabama and Arkansas attached to this email. Alabama and Arkansas specifically
note that they do not consider to be under any compulsion to produce these documents, as the subpoenas were not
properly served upon the proper parties. However, the states are producing these documents in an attempt to avoid a
discovery dispute on this matter.

These are the additional documents responsive to your requests below. They supplement the responsive documents
that have already been produced both before the depositions and after the depositions. Alabama notes that it has a
copy of the Verify Lawful Presence (VLP) v37 Business Service Definition (BSD) that the Federal Defendants have already
produced by in this case. Between that document, the documents that Alabama and Arkansas have already produced,
and the documents attached, you now have the documents that show what information is received from the Federal
Hub related to immigration status and how the states use that information.

Alabama has two additional documents that it is not producing detailing the technical specifications of its system
architecture and how it has been upgraded, as both documents are highly sensitive based on IT security concerns.
Producing such documents could allow for the unauthorized use of information in Alabama's Medicaid system, and
neither document changes the analysis of what information is provided by the Hub and how it is used by Alabama.
Additionally, both states have not produced information that raises HIPPA privacy concerns.

There are no other documents responsive to the requests below. Please withdraw your motion to compel.

Also, I've attached the approved stipulation that we've agreed to regarding Alabama's public education system.

Todd

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Todd.Disher@oag.texas.gov


From: Nina Perales <nperales@MALDEF.org>
Sent: Tuesday, September 24, 2019 6:04 PM
To: Disher, Todd <Todd.Disher@oag.texas.gov>
Cc: Ernest Herrera <eherrera@MALDEF.org>; Dylan Jacobs <dylan .jacobs@arkansasag.gov>; Sinclair, Win
<wsinclair@ago.state.al.us>; Biggs, Adam <Adam.Biggs@oag.texas.gov>
Subject: RE: Confer on discovery
              Case 1:18-cv-00068 Document 433-8 Filed on 10/07/19 in TXSD Page 2 of 5

Todd,

Thank you for your email.

As I mentioned yesterday, we understand that you are still working on responding to the requests in the subpoenas; we
filed the motion to ensure that we are able to pursue our requests and specifically did not include a request for
attorney's fees related to the motion. I made sure to explain in the motion and the certificate of conference that the
plaintiffs have represented that they intend to provide any further responsive documents they can identify.

We are more than happy to withdraw the motion early next week if you are able to provide the requested documents,
or we can approach Judge Hanen and ask for an extension. I'm open to any other ideas that you have.

When you have a chance, please let me know your thoughts on the proposed stipulation that I sent.

Thank you again and have a good evening,

Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205
Ph (210) 224-5476 ext. 206
FAX (210 224-5382




CONFIDENTIALITY NOTICE: The Electronic Communications Privacy Act, 18 U.S.C. §§2510-2521, covers this electronic message. This message and any attachment
thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further be PRIVILEGED and CONFIDENTIAL attorney
client communication, attorney work product or proprietary information. If you are not an intended recipient. you are hereby notified that any use, disclosure,
dissemination, distribution, other than to return this message to the addressee(s), notification of its unintended disclosure, and the deletion of all copies is strictly
prohibited and may be illegal. If you receive this communication in error, please notify the sender (Ir the person who transn1itted the communication immediately by
telephone at 210-224-5476 and/or by reply to this communication and delete this message. Persons responsible for delivering this communication to the intended
recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient .



From: Disher, Todd [ mailto:Todd.Disher@oag.texas.gov]
Sent: Tuesday, September 24, 2019 5:42 PM
To: Nina Perales
Cc: Ernest Herrera; Dylan Jacobs; Sinclair, Win; Biggs, Adam
Subject: RE: Confer on discovery

Nina,

The motion to compel you filed last night is improper and premature. What you refer to as the subpoenas attached to
your deposition notices were not properly served. Even if considered as requests for production, you did not allow for
the required 30-day response period. You addressed the subpoenas to individual witnesses rather than state agencies.
And you conferred with me just hours before filing the motion to compel. You filed your motion to compel as "opposed"
even though I indicated that I had sent your request below to counsel for Alabama and Arkansas, who were unable to
respond in the limited time before you filed your motion. The certificate of conference in your own motion indicates
that I was still conferring with counsel for the other states and does not state that the plaintiffs oppose your motion.


                                                                                    2
          Case 1:18-cv-00068 Document 433-8 Filed on 10/07/19 in TXSD Page 3 of 5


In spite of all of that (and, again, as your own motion and email below acknowledge), we have provided you with
documents responsive to your requests in an effort to avoid an unnecessary discovery dispute. As the attached emails
show, we provided all of the responsive documents to you in the possession, custody, or control of the witnesses to
whom the deposition notices were addressed before their depositions-including all of the documents upon which the
witnesses based their testimony. We provided additional communications to you at their depositions, including (at your
insistence) redacted attorney-client communications. You deposed each witness for four hours on the details of those
documents. And we have provided follow-up documents after the depositions, including the 232-page technical manual
for the Federal Hub that details many of the processes and procedures for data sharing between the Hub and Arkansas.

Again, in our continued effort to avoid an unnecessary discovery dispute, Alabama and Arkansas have agreed to ask
their state Medicaid agencies to identify additional documents responsive to the requests below should such documents
exist. Subject to documents that may need to be withheld or redacted due to HIPPA or IT security reasons, Alabama and
Arkansas should be able to produce those documents early next week.

In light of the above, please withdraw your motion to compel.

Todd

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Todd.Disher@oag.texas.gov


From: Disher, Todd
Sent: Monday, September 23, 2019 2:05 PM
To: Nina Perales <nperales@MALDEF.org>
Cc: Ernest Herrera <eherrera@MALDEF.org>
Subject: RE: Confer on discovery

Thank you, Nina. I will review your requests with counsel for Arkansas and Alabama.

Todd

Todd Lawrence Disher
Trial Counsel for Civil Litigation
Office of the Attorney General of Texas
P.O. Box 12548 (MC 001)
Austin, TX 78711-2548
(512) 936-2266
Todd .Disher@oag.texas.gov


From: Nina Perales <nperales@MALDEF.org>
Sent: Monday, September 23, 2019 1:09 PM
To: Disher, Todd <Todd.Disher@oag.texas.gov>
Cc: Ernest Herrera <eherrera@MALDEF.org>
Subject: Confer on discovery

Good afternoon Todd,

                                                           3
           Case 1:18-cv-00068 Document 433-8 Filed on 10/07/19 in TXSD Page 4 of 5

I write to confer on documents that we requested but did not receive in connection with the Alabama and Arkansas
depositions.

In our subpoenas duces tecum for Ms. Felton, we requested

12. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing immigration and citizenship status of Medicaid applicants or beneficiaries.

13. Documents showing the types of data maintained by the Alabama Medicaid Agency
evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. All documents containing "figures [] reported to me by the Data Analytics unit" related to
"services for recipients with a DACA designation embedded in the response received
from the Hub." Second Declaration of Gretel Felton, attached as Exhibit B, at pa rag. 4.

15. Documents showing all the circumstances under which the Centralized Alabama
Recipient Eligibility System (CARES) "captures and stores citizenship and immigration
status, including DACA[.]" Declaration of Gretel Felton, attached as Exhibit B, at pa rag.
3.

16. Documents showing the manner in which CARES "captures and stores citizenship and
immigration status, including DACA[.]" Declaration of Gretel Felton, attached as
Exhibit B, at parag. 3.

17. Documents showing the manner in which CARES "captures and stores citizenship and
immigration status, including DACA" information from the Federal Data Services Hub
(the Hub). Declaration of Gretel Felton, attached as Exhibit B, at pa rag. 3.



Similarly, in our subpoenas duces tecum for Ms. Franklin, we requested:

11. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of Medicaid applicants or
beneficiaries.

12. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing immigration and citizenship status of CHIP applicants or
beneficiaries.

13. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by Medicaid applicants or beneficiaries.

14. Documents showing the types of data maintained by the Arkansas Department of Human
Services evidencing receipt of DACA by CHIP applicants or recipients.

15. Documents showing the manner in which the Arkansas Department of Human Services
spends or reimburses "[c]laims [ ... ] at the appropriate federal/state match rate based on
the type of coverage approved." Declaration of Mary Franklin, attached as Exhibit B, at
parag. 2.

16. Documents showing the manner in which the Arkansas Department of Human Services
"identified claims made by individuals identified by the federal government as being

                                                               4
              Case 1:18-cv-00068 Document 433-8 Filed on 10/07/19 in TXSD Page 5 of 5

DACA recipients through the verification of lawful presence (VLP) functionality of the
(F]ederal [D]ata (S]ervices [H]ub from January 1, 2018 to the present." Declaration of
Mary Franklin, attached as Exhibit B, at parag. 4.

Although we were happy to receive some documents in response to the subpoenas at the depositions of Ms. Felton and
Ms. Franklin, we did not receive any of the above requested documents which leaves us unable to determine whether
the specific costs claimed by Alabama and Arkansas are in fact attributable to DACA recipients.

Please advise whether Plaintiffs are able to provide this information and if so, when you might be able to do so. Please
also provide your position on a motion to compel if we find it necessary to file one to preserve our ability to secure these
documents.

Thank you very much,

Nina Perales
Vice President of Litigation
Mexican American Legal Defense
   and Educational Fund, Inc. (MALDEF)
110 Broadway, Suite 300
San Antonio, TX 78205
Ph (210) 224-5476 ext. 206
FAX (210 224-5382




CONFIDENTIALITY NOTICE: The Electronic Communications Privacy Act, 18 U.S.C. §§2510-2521, covers this electronic message. This message and any attachment
thereto contains CONFIDENTIAL INFORMATION intended for the exclusive use of the named recipient(s) and may further be PRIVILEGED and CONFIDENTIAL attorney
client communication, attorney work product or proprietary information. If you are not an intended recipient, you are hereby notified that any use, disclosure,
dissemination, distribution, other than to return this message to the addressee(s), notification of its unintended disclosure, and the deletion of all copies is strictly
prohibited and may be illegal. If you receive this communication in error, please notify the sender or the person who transmitted the communication immediately by
telephone at 210-224-5476 and/or by reply to this communication and delete this message. Persons responsible for delivering this communication to the intended
recipient are admonished that this communication not be copied or disseminated except as directed by the intended recipient.




                                                                                    5
   Case 1:18-cv-00068 Document 433-9 Filed on 10/07/19 in TXSD Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        BROWNSVILLE DIVISION

                                                   )
STATE OF TEXAS, ET AL.;                            )
                                                   )
                                       Plaintiffs, )
                                                   )
v.                                                 )    Case No. 1:18-cv-00068
                                                   )
UNITED STATES OF AMERICA, ET AL.;                  )
                                                   )
                                     Defendants, )
                                                   )
and                                                )
                                                   )
KARLA PEREZ, ET AL.;                               )
                                                   )
STATE OF NEW JERSEY,                               )
                                                   )
                           Defendant-Intervenors. )
                                                   )

  ORDER DENYING PEREZ DEFENDANT-INTERVENORS’ MOTION TO
           COMPEL DISCOVERY FROM PLAINTIFFS

      On this date, the Court considered Perez Defendant-Intervenors’ Motion to

Compel Discovery from Plaintiffs. After considering the motion, the responses

thereto, and all other matters properly before the Court, the Court believes the

motion is without merit and should be DENIED.

      IT IS THEREFORE ORDERED that Perez Defendant-Intervenors’ Motion to

Compel Discovery from Plaintiffs is DENIED.

      SIGNED on this the ______ day of ________________, 2019.


                                                ______________________
                                                Andrew S. Hanen,
                                                U.S. District Court Judge
